Appeal of MRS. CHARLES F. DEAN, Executrix, estate of Charles F. Dean.Dean v. CommissionerDocket No. 88.United States Board of Tax Appeals1 B.T.A. 27; 1924 BTA LEXIS 275; October 24, 1924, decided Submitted October 17, 1924.  1924 BTA LEXIS 275">*275  Francis Dean, Esq., for the taxpayer.  Robert A. Littleton, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  1 B.T.A. 27">*27  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  At the hearing of this appeal the taxpayer did not appear and no evidence was submitted.  The appeal can, therefore, be decided only upon the facts which were alleged in the petition and admitted in the answer of the Commissioner.  From the allegations of the petition, admitted by the Commissioner, the Board makes the following FINDINGS OF FACT.  Mrs. Charles F. Dean is the executrix of the estate of Charles F. Dean, deceased.  During the years 1919 and 1920 the said Charles F. Dean, in his lifetime, paid certain taxes on property belonging to 1 B.T.A. 27">*28  his wife, and in his income tax returns for the respective years took a deduction on account of the said payments.  These deductions the Commissioner has disallowed.  The taxes in controversy are income taxes for the calendar years 1919 and 1920 and are less than $10,000.  DECISION.  The determination of the Commissioner is approved.